Title: From Thomas Jefferson to United States Senate, 27 January 1806
From: Jefferson, Thomas
To: United States Senate


                                                
                            
                            To the Senate of the United States
                            
                     Jan. 27. 1806.
                        
                  According to the desire of the Senate, expressed in their resolution of the 10th. inst. I now communicate to
                            them a Report of the Secretary of state, with it’s documents, stating certain new principles attempted to be introduced on
                            the subject of neutral rights, injurious to the rights and interests of the US.    these, with my message to both houses of
                            the 17th. inst. and the documents accompanying it, fulfill the desires of the Senate, as far as can be done by any
                            information in my possession which is authentic and not publicly known.
                        
                            Th: Jefferson
                            
                            
                        
                    